Opinion filed April 23, 2009











 








 




Opinion filed April 23,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00053-CV 
                                                    __________
 
                                      CAROL J. MORRIS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                 Trial
Court Cause No. CV46715
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
A
temporary injunction was issued against Carol J. Morris to abate a nuisance
located on real property owned by Morris and located at 210 S. Lee Street,
Midland, Texas.  On February 11, 2009, Morris, pro se, filed this appeal from
the temporary injunction.  We dismiss the appeal as moot.  




Fifteen
days after Morris filed her notice of appeal relating to the temporary
injunction, the trial court held a Afinal
hearing@ in the
underlying case.  Based upon that hearing, the trial court rendered a final
judgment and permanent injunction on March 2, 2009.  Morris has also filed a
pro se appeal from the final judgment and permanent injunction B our Cause No.
11-09-00072-CV.  Upon receiving the latter notice of appeal and the trial court=s final judgment, the clerk
of this court wrote Morris on March 23, 2009, and informed her that her appeal
of the temporary injunction appears to be moot because of the issuance of the
permanent injunction.  Morris was requested to provide this court with a
written response showing grounds to continue the appeal in Cause No.
11-09-00053-CV.  
Morris
has responded in writing but has not shown grounds for continuing the appeal
from  the temporary injunction.  Morris asserts that we have renumbered her
appeal, that both injunctive orders violate the Texas Rules of Civil Procedure,
that this court has Aunlawfully
withheld the appeal,@
and that Morris Achooses
to continue these appeals@
in an effort Ato
obtain her entitled equitable and compensatory relief.@  Morris cites Smith v. O=Neill, 813 S.W.2d 501 
(Tex. 1991), and Murphy v. McDaniel, 20 S.W.3d 873 (Tex. App.CDallas 2000, no pet.). 
Neither of these cases, however, support the continued viability of this
appeal. 
AIf, while on the appeal of
the granting or denying of the temporary injunction, the trial court renders
final judgment, the case on appeal becomes moot.@ 
Isuani v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236
(Tex. 1991).  The court in Isuani determined that the court of appeals
should have dismissed the appeal of the temporary injunction as moot as soon as
it learned of the trial court=s
final judgment.  Id. at 237.  Accordingly, having learned that the trial
court has entered a final judgment in the underlying case, we must dismiss this
appeal of the trial court=s
granting of a temporary injunction.[1] 
The
appeal is dismissed as moot.  
 
PER CURIAM
 
April 23, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]We note, however, that Morris=s appeal from the final judgment remains pending at
this time in this court in Cause No. 11-09-00072-CV.